NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                            NOV 20 2013

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

In re: GREYSTONE NEVADA, LLC;                    No. 13-70546
U.S. HOME CORPORATION,
                                                 DC Nos. 2:11 cv-1422 RCJ
                                                         2:11 cv-1424 RCJ
GREYSTONE NEVADA, LLC; U.S.
HOME CORPORATION,
                                                 MEMORANDUM*
              Petitioners,

  v.

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEVADA, LAS
VEGAS,

              Respondent,

ANTHEM HIGHLANDS COMMUNITY
ASSOCIATION; FIESTA PARK
HOMEOWNERS’ ASSOCIATION,

              Real Parties in Interest.


                         Petition for Writ of Mandamus to
                          the United States District Court
                             for the District of Nevada



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                     Argued and Submitted November 4, 2013
                            San Francisco, California

Before:      TASHIMA, W. FLETCHER, and NGUYEN, Circuit Judges.

      In their petition for a writ of mandamus, “Petitioners seek an order directing

the district court to dismiss the HOAs’ [Home Owner Associations’] counterclaims

. . . .” Since the filing of the petition, however, those counterclaims have been

dismissed by the district court. This mandamus proceeding, therefore, has been

rendered moot because Petitioners have already obtained all of the relief they seek

in this proceeding. See ACF Indus., Inc. v. Cal. State Bd. of Equalization, 42 F.3d

1286, 1292 (9th Cir. 1994) (dismissing as moot an appeal from the denial of a

motion to dismiss certain claims where the district court had subsequently

dismissed those claims).

      Petitioners contend that this proceeding has not been mooted by the

dismissal of the HOAs’ counterclaims because there remain issues on which they

seek a ruling from this court. Those issues, however, are not yet ripe for

adjudication because the district court has not yet rendered a definitive ruling on

them. Even if they were ripe, they do not meet the five-factor Bauman test to

justify issuance of the writ. See Bauman v. U.S. Dist. Court, 557 F.2d 650, 654-55

(9th Cir. 1977).



                                         -2-
The petition is DENIED.




                          -3-